t c summary opinion united_states tax_court carolyn ann harris petitioner v commissioner of internal revenue respondent docket no 2033-03s filed date carolyn ann harris pro_se james j posedel for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for the taxable_year the dispute in this case centers around whether petitioner filed in date a federal_income_tax return for taxable_year if the court finds that petitioner did file a return at that time the parties agree that the period of limitations has expired and that respondent may not assess any_tax with respect to taxable_year if the court finds that petitioner did not file a return at that time the only issue remaining for decision after concessions by both parties is whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in san diego california on the date the petition was filed in this case on date petitioner mailed to respondent via first class mail a federal_income_tax return for taxable_year petitioner mailed the return in an envelope on which she had handwritten the address and affixed first-class postage petitioner’s daughter natalie genous had driven to petitioner’s house to pick up petitioner they then picked up ms genous’s daughter from school and proceeded to the post office where they waited in a long line and mailed the return at the drive-through mailbox the return signed by petitioner and dated date reflected an overpayment of dollar_figure as a result of petitioner’s claim of an earned_income_credit in that amount respondent’s records indicate that on june and date he mailed petitioner taxpayer delinquency notices with respect to taxable_year although petitioner had a copy of the return that she mailed she did not have copies of certain supporting documents that were required to be filed with the return ie forms w-2 wage and tax statement and forms w- 2g certain gambling winnings at or around the time petitioner received the delinquency notices she requested copies of these supporting documents from respondent petitioner received these documents in the form of a computer report which was generated on date during petitioner underwent surgery for a tumor and she was involved in an automobile accident petitioner did not resubmit a copy of her return to the internal_revenue_service irs immediately after learning that the irs did not have the original because she had difficulty finding the copy she was undergoing the medical treatment and an irs employee had told her that she could have more time to submit a copy by letter dated date the irs notified petitioner that it had no record of her filing a return for respondent’s records indicate that respondent had prepared a substitute return on date and the date letter set forth the irs’s initial calculation of petitioner’s tax_liability for petitioner subsequently personally delivered a copy of her return to irs taxpayer service san diego on date the copy of the return was stamped received at the fresno service_center on date the words duplicate copy appear on the return the record is silent as to who made this notation respondent’s records indicate that the irs treated this return as an amended_return petitioner received a form_4549 income_tax examination changes dated date which reflected a proposed deficiency of dollar_figure and a proposed sec_6651 addition_to_tax of dollar_figure the notice_of_deficiency underlying this case issued on date reflected the same amounts for the deficiency and the addition_to_tax as did the form_4549 subject_to exceptions not applicable here taxes imposed by the internal_revenue_code must be assessed within years after a return is filed sec_6501 thus if a notice_of_deficiency is issued after the 3-year period of limitations has expired the assessment and collection of the deficiency determined therein is statutorily barred id generally a document is considered filed with the irs when that agency receives it 226_f2d_24 9th cir basham v commissioner tcmemo_1999_123 however if a return is sent to the irs via registered mail the registration is prima facie evidence that the document was delivered to the addressee sec_7502 furthermore except in situations where this court is constrained to do otherwise pursuant to 54_tc_742 affd 445_f2d_985 10th cir we consider proof that a document was properly mailed and postmarked to give rise to a presumption that the document was delivered to and received by the person to whom it was addressed--even if the document was not sent via registered mail 144_f3d_1220 9th cir 966_f2d_487 9th cir 92_tc_793 affd 909_f2d_1155 8th cir basham v commissioner supra the court_of_appeals for the ninth circuit held in anderson v united_states supra that extrinsic evidence may be used in proving that a federal_income_tax return was timely mailed that court stated in a subsequent opinion that anderson stands for the broad rule that if a taxpayer furnishes credible_evidence of the date her letter to the service wa sec_1this court generally applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision lies 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 but for the provisions of sec_7463 the decision in this case would be appealable to the u s court_of_appeals for the ninth circuit sec_7482 postmarked that date is the date that controls lewis v united_states supra pincite in lewis the court found that a taxpayer with an unblemished reputation for paying taxes who produces circumstantial evidence supporting his word has provided sufficient evidence under anderson even in the absence of the taxpayer’s sworn testimony that she had seen a postal clerk affix the postmark on the appropriate date id pincite- as discussed above we have found that petitioner mailed her return on date we base this finding on the credible testimony of petitioner and her daughter ms genous there are no inconsistencies in petitioner’s version of events and respondent did not present any evidence directly calling into question the testimony of petitioner or ms genous on the basis of this testimony therefore we conclude that the return was mailed in a properly addressed envelope with sufficient postage and that the return bore a postmark of date see id pincite because we find that the return was properly and timely mailed a presumption arises that the return was delivered to the irs within a reasonable amount of time thereafter see id anderson v united_states supra estate of wood v commissioner supra basham v commissioner supra respondent did not present sufficient evidence to rebut this presumption the only evidence in the record supporting respondent’s position is a certificate of assessments payments and other specified matters provided by respondent which fails to reflect the filing of a return by petitioner in date we do not find this document standing alone to be sufficient to rebut the presumption of delivery in the presence of unchallenged evidence of mailing consequently we find that respondent received petitioner’s return in date and that the return was filed at that time because petitioner filed her return in date and the notice_of_deficiency was issued in date the assessment and collection of the deficiency determined therein is statutorily barred see sec_6501 reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
